Citation Nr: 0600768	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04-37 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in No. Little Rock, Arkansas.  The 
veteran's notice of disagreement with the denial of his 
service connection claims was received in March 2004 and a 
statement of the case (SOC) was issued in July 2004.  The 
veteran perfected his appeal in September 2004.

A hearing was held before the undersigned Veterans Law Judge 
in September 2005.  The Board notes that the September 2005 
hearing transcript reflects that the veteran and his 
representative indicated that he no longer desired appellate 
review of his claim of entitlement to service connection for 
a seborrheic dermatitis, claimed as a skin condition.  As 
such, while an appeal of this issue was also perfected, it 
will not be discussed herein.

The issues of entitlement to service connection for tinnitus 
and hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  His service medical records show treatment for head colds 
and that he subsequently denied ever having sinus problems.  
The records reveal no complaints of or treatment of the back 
or feet while in service.

3.  Competent, probative medical evidence does not reveal a 
current diagnosis of a chronic disability of the sinus, back, 
or feet.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a sinus 
condition.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

2.  Service connection is not warranted for a back condition.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

3.  Service connection is not warranted for a bilateral foot 
condition.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  A determination of service connection requires a 
finding of the existence of a current disability and an 
etiologic relationship between that disability and an injury 
or disease incurred in service.  Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As such, while the 
veteran is competent to describe symptoms, he is not 
competent to render a medical opinion that indicates that he 
has a current, chronic disability of the sinus, back or feet 
that is related to his military service or diagnoses any 
disability therein.  

Sinus Condition

The veteran argues that while on active duty he was treated 
for a sinus condition and he is currently entitled to service 
connection.  See September 2005 hearing transcript.  The 
veteran's service medical records have been thoroughly 
reviewed.  Upon his entrance into service, the veteran's 
sinuses were clinically evaluated as normal.  An undated 
service medical record indicates the veteran was treated for 
a head cold with the duration of one day with a three-day 
supply of afrin and chloroseptic (and another medication that 
is illegible).  His sinus was nontender to palpation.  On 
March 5, 1987, the veteran was treated with actifed, Tylenol, 
and throat lozenges for a head cold of a three-day duration 
as the veteran complained of a runny nose and headaches.  His 
sinuses were not tender to palpation.  The veteran was again 
seen in April 1987 for complaints of sinus problems, 
congestion and a sore throat.  The record contains an 
assessment of "sinus" for which the veteran was again 
treated with afrin nasal spray and throat lozenges.  A 
service master problem list includes an upper respiratory 
infection as a temporary minor problem in 1987.  It appears 
from the veteran's service medical records that he was not 
treated for sinus problems while in service but was instead 
treated for symptoms associated with his treatment for a head 
cold.

Moreover, contrary to the veteran current assertions that he 
was treated for sinus problem while in service, a December 
1987 service medical record reflects that the veteran 
specifically indicated that he had never had a sinus 
condition (which post-dates the only service medical record 
that refers to the veteran's "sinus" upon which the veteran 
bases his current claim).  While a separation examination was 
not conducted prior to the veteran's discharge in April 1989, 
a March 1989 disposition form reflects that the veteran 
elected not to undergo an examination and that he understood 
that his medical records would be reviewed and an examination 
scheduled if so indicated.  A review of the records did not 
result in an examination being scheduled.

As previously indicated, service connection requires evidence 
of an in-service injury or disease.  Here, while the veteran 
asserts that he had sinus problems while in service, these 
assertions are not supported by his service medical records 
which instead show treatment for a cold.  Moreover, while in 
service the veteran denied having a sinus problem and the 
Board accords more probative value to the contemporaneous 
statements made by the veteran than to the contradictory 
statements made many years after his discharge from active 
duty.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995).  
Additionally, the current medical evidence fails to reveal 
the diagnosis of a current chronic disability involving the 
sinus, another requisite of service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285, dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001). 

As the evidence fails to show in-service treatment for a 
sinus injury or disease or a current diagnosed disability of 
the sinus that is linked to any such in-service incident, the 
Board concludes that the weight of the evidence is against 
the veteran's service connection claim for a sinus condition.  
As the preponderance of the evidence is against these claims, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107 (West 2002). 

Back and Feet Conditions

The veteran also asserts that while on active duty his back 
and feet hurt due to long marches with a 30 to 50 pound ruck 
sack full of gear twice a month while stationed in Korea and 
he is entitled to service connection for the claimed 
conditions.  See September 2005 hearing transcript.  The 
veteran's service medical records have been thoroughly 
reviewed.  Upon his entrance into service, the veteran's back 
was clinically evaluated as normal and he was noted to have 
bilateral pes planus that was asymptomatic.  No service 
records reveal complaints of or treatment of the back or 
feet.  As previously indicated, while a separation 
examination was not conducted prior to the veteran's 
discharge in April 1989, a March 1989 disposition form 
reflects that the veteran elected not to undergo an 
examination and that he understood that his medical records 
would be reviewed and an examination scheduled if so 
indicated.  A review of the records did not result in an 
examination being scheduled.

Service connection requires evidence of an in-service injury 
or disease.  Here, while the veteran asserts that he had back 
and feet problems in service, these complaints are not 
supported by his service medical records.  Moreover, despite 
the veteran's current testimony to problems with his back and 
feet while in service, he elected to not have an examination 
in 1989 for any such problems, lessening the probative value 
of his current statements.  See Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995).  Additionally, the current medical 
evidence fails to reveal the diagnosis of a current chronic 
disability involving the back and feet, another requisite of 
service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Sanchez-Benitez v. West, 13 Vet. App. 282, 
285, dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

As the evidence fails either to show in-service treatment for 
an injury or disease to the back/ feet or a current diagnosed 
disability of the back/feet that is linked to any in-service 
incident, the Board concludes that the weight of the evidence 
is against the veteran's service connection claim for a back 
and bilateral foot condition.  As the preponderance of the 
evidence is against these claims, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107 (West 
2002). 

Veterans Claims Assistance 

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

Prior to initial adjudication of his claim, the veteran was 
informed by letter in December 2002 of the evidence necessary 
to substantiate his service connection claims.  The letter 
highlighted the importance of submitting evidence of a 
current diagnosis of or treatment for the claimed conditions.  
He was also informed of the evidence necessary to 
substantiate his claims that he was expected to provide and 
the evidence VA would seek.  The veteran was also asked to 
send requested evidence to VA, to submit release forms for 
any evidence he would like VA to obtain, and send to VA any 
medical reports he had.  However, it is unclear from the 
record whether the veteran was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claims.  See 38 C.F.R. § 3.159(b)(1) (2005). 

Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence for 
the following reasons.  The December 2002 letter informed the 
veteran of the additional information or evidence needed and 
asked him to send releases or the evidence to VA.  In 
addition, the July 2004 SOC contained the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.  
Moreover, the record shows the veteran has played an active 
role in the adjudication of his claim and was specifically 
informed of the need for medical evidence of post-service 
treatment for the claimed conditions at the September 2005 
hearing.  The hearing transcript also reflects that the 
record was held open so that the veteran could have the 
opportunity to obtain and submit additional medical evidence 
that he wanted to obtain.  No such evidence has been 
received.  As such, a remand for additional notification 
merely to inform the veteran to submit evidence in his 
possession would serve no useful purpose and would only 
impose unnecessary burdens on VA and the veteran given the 
numerous opportunities for the veteran to do so.  See Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Therefore, the Board considers 
the notice requirements met for the issues decided herein.  

With respect to the timing of the complete notice, the Board 
finds that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim and by his 
evidentiary arguments that he understood the evidence needed 
to substantiate his claims and his and VA's roles in the 
claims process.  Under these circumstances, the Board is 
satisfied that any error in the timing of the notice was 
harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  VA's duty to assist does not include the duty to 
provide the veteran with a VA examination for the issues 
decided herein.  The veteran's current assertions of in-
service complaints involving his sinuses, back and feet are 
not supported by his service medical records.  As such, VA 
examinations are not warranted.  See Charles v. Principi, 16 
Vet. App. 370 (2002); Duenas v. Principi, 18 Vet. App. 512 
(2004). 

In addition, his service medical records and VA medical 
records have been associated with the claims file, to include 
medical records while he was stationed in Korea.  While the 
veteran has alluded to additional private medical treatment, 
he has not submitted nor authorized VA to obtain this 
evidence.  He was afforded the opportunity to offer testimony 
in support of his claims and a hearing transcript is of 
record.   While the record indicates that the veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits, the records submitted appear to indicate the 
receipt of such benefits is for the residuals of a post-
service tanker trunk explosion that resulted in the loss of 
an eye.  Specifically, the award letter was accompanied by 
records relating to medications used to treat depression and 
pain which VA treatment records indicate are the result of 
said post-service accident.  See also October 2003 and June 
2004 VA treatment records.  As such, a remand in the instant 
case to obtain SSA records would serve no useful purpose and 
would only impose unnecessary burdens on VA and the veteran, 
especially in light of the absence of in-service treatment 
for the claimed conditions.  See Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

As the veteran has not identified, or properly authorized the 
request of, any additional evidence, the Board concludes that 
no further assistance to the veteran regarding development of 
evidence is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 




ORDER

Service connection for a sinus condition, a back condition, 
and a bilateral foot condition is denied.


REMAND

The September 2005 hearing transcript also shows that the 
veteran testified to in-service exposure to noise as well as 
current hearing loss and tinnitus.  His DD Form 214 lists his 
military occupational specialty as a cannon crewmember, 
supportive of his testimony of involvement of carrying 
ammunition from trucks to fellow servicemen operating field 
artillery.  Additionally, his service medical records show 
that in addition to the hearing tests conducted in March 1986 
upon his entrance into service, a reference audiogram was 
performed in August 1986 for the establishment of references 
following exposure in noise duties.  Another audiogram was 
conducted in April 1987 showing changes in his hearing 
levels.  However, the hearing transcript also reflects that 
the veteran testified to post-service exposure to noise for 
which his employer provided audio examination, the records of 
which should be obtained.  See 38 C.F.R. § 3.159(c)(1) 
(2005).  Based on this, a VA examination should be performed 
prior to appellate review of the veteran's tinnitus and 
hearing loss claims.  See 38 C.F.R. § 3.159(c)(4) (2005); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  Finally, the 
veteran should be advised to submit any relevant evidence in 
his possession pertinent to his claims.  38 C.F.R. § 3.159 
(2005).

Accordingly, this matter is REMANDED for the following:

1.  Advise the veteran to submit any 
relevant evidence pertaining to his 
claims in his possession.

2.  After obtaining any necessary release 
forms, request the veteran's medical 
records from his previous employer, 
"Colonial Banker," from 1992 to 1993.

3.  Schedule the veteran for a VA audio 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion as to 
whether any currently diagnosed hearing 
loss and/or tinnitus is likely (more than 
50%), unlikely (less than 50%), or at 
least as likely as not (50%) 
etiologically related to his in-service 
exposure to noise, including that 
resulting from his duties as a cannon 
crewmember.  

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

3.  Readjudicate the veteran's tinnitus 
and hearing loss claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental SOC that contains 
notice of all relevant actions taken on 
the claim for benefits and all evidence 
received since July 2004.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


